PURE BIOFUELS CORP.


AMENDED AND RESTATED
 
STOCKHOLDERS AGREEMENT


 
THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”) is entered
into effective as of March 26, 2008 by and among Pure Biofuels Corp., a Nevada
Corporation (the “Company”), Plainfield Peru I LLC, a Delaware limited liability
company (“LLC1”), Plainfield Peru II LLC, a Delaware limited liability company
(“LLC2” and together with LLC1, “Plainfield”) and the stockholders of the
Company listed on the signature page(s) hereto (collectively, the “Stockholders”
and each individually, a “Stockholder”).
 
WITNESSETH:
 
WHEREAS, the Company, LLC1, LLC2 and the Stockholders previously entered into a
Stockholders Agreement, dated as of September 12, 2007 (the “Original
Agreement”);
 
WHEREAS, concurrent with the execution of this Agreement, the Company is
entering into a First Amendment to Securities Purchase Agreement with LLC1 and
LLC2, dated as of the date hereof (the “First Amendment to Securities Purchase
Agreement”), pursuant to which, upon the terms and subject to the conditions
thereof, the Company will issue to LLC1 and LLC2 $5,000,000 aggregate principal
amount of 10%/12% Convertible PIK Election Notes, convertible into 16,666,667
shares of Common Stock (the “Additional Notes”);
 
WHEREAS, as a condition to the willingness of Plainfield to enter into the First
Amendment to Securities Purchase Agreement, Plainfield has required that the
Stockholders agree, and in order to induce Plainfield to enter into the First
Amendment to Securities Purchase Agreement, the Stockholders are willing, to
enter into this Agreement;
 
WHEREAS, Section 5(a) of the Agreement provides that the parties thereto may,
amend the Original Agreement by an instrument in writing signed by each of the
parties thereto; and
 
WHEREAS, the Company, LLC1, LLC2 and the Stockholders desire to amend and
restate the Original Agreement in its entirety as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
 
Section 1.  Definitions. As used in this Agreement:
 
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
“Board of Directors” means the board of directors of the Company.
 
“Common Stock” means the common stock of the Company, par value 0.001 per share.
 
“Director” means the Persons serving on the Board of Directors of the Company.
 
“Equity Securities” means all classes of equity securities of the Company,
including but not limited to the Common Stock.
 
“Investor Designator” has the meaning ascribed to such term in Section 2(a).
 
“Observer” has the meaning ascribed to such term in Section 2(f) of this
Agreement.
 
“Person” includes an individual, a corporation, a limited liability company, a
partnership, a trust or any other organization or entity.
 
“Plainfield” has the meaning ascribed to such term in the opening paragraph of
this Agreement.
 
“Plainfield Director” has the meaning ascribed to such term in Section 2(a) of
this Agreement.
 
“Stockholders” means any Person who is signatory to this Agreement and who owns
Equity Securities of the Company and any other persons or entities who become
parties to this Agreement as “Stockholders” pursuant to the terms of this
Agreement, and their respective heirs, legal representatives, administrators and
successors.
 
Section 2.  Voting Agreement. 
 
(a)  During the term of this Agreement, each Stockholder holding voting Equity
Securities of the Company will vote all of such Stockholder’s Equity Securities
and take all other necessary or desirable actions (in its capacity as a
Stockholder of the Company), and the Company will take all necessary or
desirable actions, as are reasonably requested to cause up to a total of three
individuals, (each a “Plainfield Director”), designated by Plainfield or any
permitted transferee of more than 50% of the Notes held by Plainfield (the
“Investor Designator”), to be elected to the Company’s Board of Directors,
whether such election occurs at an annual or special meeting of the
Stockholders, or by written consent in lieu thereof, and whether or not such
election shall occur because of the existence of a vacancy on such Board arising
for any reason whatsoever.
 
(b)  Each Stockholder will vote all of such Stockholder’s Equity Securities, and
the Company will take all necessary or desirable actions, as are necessary to
prevent the removal, without “Cause”, as defined below, of a Plainfield Director
without the prior written consent of the Investor Designator. If the position of
any Plainfield Director becomes vacant for any reason, each Stockholder will
vote all of the Stockholder’s Equity Securities, and the Company will take all
necessary or desirable actions, as are necessary to immediately cause an
alternative Plainfield Director, as applicable, to be elected to the Company’s
Board of Directors. “Cause” shall mean if (i) the director has been convicted of
an indictable offence under the United States criminal code, or (ii) the
director has committed willful misconduct or gross misconduct in carrying out
his duties.
 
 
2

--------------------------------------------------------------------------------

 
(c)  Each Stockholder will retain at all times the right to vote the
Stockholder’s Equity Securities in his or her sole discretion on all matters
presented to the Company’s Stockholders for a vote other than the matters set
forth in Section 2(a) and (b) above.
 
(d)  No Stockholders may, directly or indirectly, during the term of this
Agreement, sell, dispose of or otherwise transfer record or beneficial ownership
of any shares of Equity Securities subject to this Agreement owned of record or
beneficially by such Stockholders unless the transferee agrees in writing to be
bound by the terms hereof by execution (together with such Person’s spouse if
applicable) of an Adoption Agreement in the form attached as Exhibit A hereto.
Any purported transfer which does not comply with this provision shall be null
and void; provided, however, that a Stockholder may sell up to 10% of the Common
Stock held by such Stockholder as of the date hereof free from any restriction
or requirement imposed by this Section 2(d) or otherwise.
 
(e)  The Stockholders shall not enter into any agreement or grant any proxy or
power of attorney with respect to their respective Equity Securities that is
inconsistent with the terms hereof.
 
(f)  If at any time Plainfield has the right to nominate a director pursuant to
this Section 2 but fails to exercise this right, then Plainfield or its
Affiliates shall have the right to appoint one (1) representative for each
Director not so nominated (the “Observer”). The Observer(s) shall have the right
to attend meetings of the Board of Directors in a nonvoting observer capacity,
to receive notice of such meetings and to receive the information provided by
the Company to the Board of Directors.
 
(g)  Plainfield will have a right to effectuate its rights pursuant to this
Section 2 so long as any Notes remain outstanding or Plainfield holds at least
5% of the Company’s outstanding Common Shares.
 
(h)  A quorum of the Board of Directors shall require the presence of the
 Plainfield Directors.
 
(i)  The Company will not increase the number of Directors above six.
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 3.  Specific Performance. The parties hereto agree that the remedy at
law for any breach of this Agreement may be inadequate, and if any Stockholder
or other person shall fail to comply with the provisions of Section 2 hereof,
each non-defaulting party shall be entitled to specific performance in addition
to any other appropriate relief or remedy. Such party may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunctive or such other relief as such court may deem just and proper in
order to enforce this Agreement, or prevent any violation hereof, and, to the
extent permitted by law, each party waives any objection to the imposition of
such relief.
 
Section 4.  Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly delivered (i) three business days after being
sent by hand delivery in writing, by facsimile or electronic transmission, by
registered or certified mail, return receipt requested, postage prepaid, or (ii)
one business day after being sent for next business day delivery, fees prepaid,
via a reputable nationwide overnight courier service, in each case to the
intended recipient as set forth below:
 
(i)  if to any Stockholder, to its address set forth on the signature pages
hereto.
 
(ii)  if to Pure Biofuels to:
 
Pure Biofuels Corp.
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, Ca 90210
Attention: Steven S. Magami
Facsimile No: 310-402-5947


 
(ii) With a copy (which shall not constitute notice) to:


DLA Piper US LLP
1251 Avenue of the Americas
New York, New York 10020
Attention: Daniel I. Goldberg, Esq.
 
Facsimile No: 212-335-4501
 
(iii)  if to Plainfield to:
 
 
4

--------------------------------------------------------------------------------

 
Plainfield Peru I LLC
Plainfield Peru II LLC
c/o Plainfield Asset Management LLC
55 Railroad Avenue
Greenwich, CT 06830
Attention: General Counsel
Telephone: 203-302-1700
Facsimile: 203-302-1779
 
(iv)  With a copy (which shall not constitute notice) to:
 


White & Case LLP
 
1155 Avenue of the Americas
 
New York, New York 10036
 
Attn: Thomas P. Higgins, Esq.
 
Telephone: 212-819-8813
 
Facsimile: 212-354-8113
 
Section 5.  Miscellaneous.
 
(a)  Entire Agreement; Amendments and Modification. This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect thereto. This Agreement may
not be amended, modified or rescinded except by an instrument in writing signed
by each of the parties hereto.
 
(b)  Assignment. Except as permitted herein, neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any of the parties
without the prior written consent of Plainfield and any attempt to do so shall
be null and void; provided, however, that no assignment by any of the parties of
any of its rights, interests or obligations hereunder shall relieve such party
of its obligations under this Agreement.
 
(c)  Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH
SECTION 6.6, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREE NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
5

--------------------------------------------------------------------------------

 
(d)  No Third Party Beneficiaries. This Agreement is not intended, and shall not
be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns.
 
(e)  Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.
 
(f)  Interpretation. When reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” No summary of this Agreement prepared by the parties shall affect
in any way the meaning or interpretation of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
(g)  Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
 
(h)  Counterparts. This Agreement may be executed in counterparts and by the
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which taken together shall constitute one and
the same agreement.
 
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Stockholders Agreement as of the day and year first above written.
 

 
Pure Biofuels corp.
     
By:      /s/ Luis Goyzueta               
Print Name: Luis Goyzueta
Title: Chief Executive Officer





 
 
8

--------------------------------------------------------------------------------

 

 
 

 
Plainfield Peru I LLC
         
By /s/ Steven Segaloff                           
Name: Steven Segaloff
Title: Authorized Signatory
          Plainfield Peru II LLC          
By /s/ Steven Segaloff                            
Name: Steven Segaloff
Title: Authorized Signatory
                   


 
 
 
 
9

--------------------------------------------------------------------------------

 

Stockholders

 
LUIS GOYZUETA

 
 
                                     /s/ Luis
Goyzueta                           
 
 
 
Address:__________________________________
 
_________________________________________
 
_________________________________________
 
_________________________________________
 


 
 
10

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


Adoption Agreement


This Adoption Agreement is executed pursuant to the terms of that certain
Amended and Restated Stockholders Agreement dated as of March 26, 2008 by and
among Pure Biofuels Corp., a Nevada corporation (the “Company”), Plainfield Peru
I LLC, a Delaware limited liability company, Plainfield Peru II LLC, a Delaware
limited liability company and the Stockholders party thereto (“Stockholders”).
By the execution of this Adoption Agreement, the undersigned agrees as follows:
 
1. Acknowledgment. The undersigned acknowledges that it is acquiring certain
shares of the Common Stock, par value $0.001 of the Company, subject to the
conditions of the terms and conditions of the Amended and Restated Stockholders
Agreement.
 
2. Agreement. The undersigned (i) agrees that the shares of the Common Stock
acquired by it shall be bound by and subject to the terms of the Amended and
Restated Stockholders Agreement, and (ii) hereby adopts the Amended and Restated
Stockholders Agreement with the same force and effect as if the undersigned were
originally a party thereto and named as a Stockholder therein.
 
3. Notice. Any notice required as permitted by the Amended and Restated
Stockholders Agreement shall be given to the undersigned at the address listed
beside the undersigned’s signature below.
 
4. Joinder. The spouse of the undersigned, if applicable, executes this Adoption
Agreement to acknowledge its fairness and that it is in such spouse’s best
interests and to bind such spouse’s community interest, if any, in any shares of
the Common Stock of the Company, to the terms of the Amended and Restated
Stockholders Agreement.
 
 
 
[Signature pages to follow]

--------------------------------------------------------------------------------

 

 
EXECUTED and DATED as of ____________________, ____.
 



 
PURCHASER OR TRANSFEREE:
     
By:________________________________
Name:______________________________
Address:____________________________
___________________________________

 
 
 
 
 
 
[Signature Page to Adoption Agreement]

--------------------------------------------------------------------------------

 